Exhibit 10.9

THE TALBOTS, INC.

2012 PERFORMANCE PLAN — AWARD AGREEMENT

 

Participant:                                             

Performance Stock

Units at Target:

                   Shares (“Target PSUs”) Performance Period:    January 29,
2012 through February 2, 2013 Performance Measures:    See Schedule A Effective
Date:    March 1, 2012

The Compensation Committee (“Committee”) of the Board of Directors of The
Talbots, Inc. (the “Company”) has determined that it is in the best interests of
the Company and its stockholders to grant to the above-named Company employee
(the “Participant”) the performance stock units (the “PSUs”) provided for herein
pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive Plan, as
amended (the “Plan”), all in accordance with and subject to the attached Terms
and Conditions (the “Award Agreement”).

The above-named Participant has reviewed the attached Terms and Conditions and
the Participant hereby agrees to all such provisions, without which agreement by
the Participant the Committee would not provide the grant to the Participant
covered by this Award Agreement.

IN WITNESS WHEREOF, this Award Agreement, including the attached Terms and
Conditions, Exhibit 1 and Schedule A which are integral parts of this Award
Agreement, has been executed as of March 1, 2012.

 

  THE TALBOTS, INC.   By:  

 

    Trudy F. Sullivan     President and CEO   PARTICIPANT
Date:                      

 

  Name:



--------------------------------------------------------------------------------

THE TALBOTS, INC.

2012 Performance Plan—Award Agreement

Terms and Conditions

 

1. Grant of Performance Stock Units. Based on the approval by the Compensation
Committee (“Committee”) of the Board of Directors of The Talbots, Inc. (the
“Company”), the Company hereby grants to the participant named on the cover page
of this Award Agreement (“Participant”), on the terms and conditions set forth
in this Award Agreement, the “target” number of performance stock units (“PSUs”)
set forth on the cover page of this Award Agreement. We refer to such target
number of PSUs as the “Target PSUs”. The PSUs and any award granted or issued
corresponding to such PSUs (collectively “Award”) covered by this Award
Agreement are granted pursuant to The Talbots, Inc. 2003 Executive Stock Based
Incentive Plan, as amended (the “Plan”). Each PSU represents the unfunded right
to receive either a share of Talbots common stock (“Share”) or a time-vested
restricted stock unit (“Unit”) covering a Share, as the case may be, under the
terms of this Award Agreement, on the Vesting Date referred to in this Award
Agreement, all subject to the terms and conditions of this Award Agreement. The
form of Units agreement is attached as Exhibit 1. Upon each issuance of a Share
or Unit (or, in certain instances, other property as provided herein) in
accordance with this Award Agreement, a corresponding number of PSUs shall be
deemed extinguished.

2. Performance Period. The performance period begins on January 29, 2012 and
ends on February 2, 2013 (“Performance Period”), unless another ending date of
the Performance Period is expressly provided for in this Award Agreement.

3. Vesting Date. The vesting date (“Vesting Date”) will be February 2, 2013
(subject to the certification by the Committee under Section 4 below), unless
another Vesting Date or Vesting Dates are expressly provided for in this Award
Agreement.

4. Performance Goal to Earn Award.

(a) Satisfaction under this Award Agreement will be made in the number of Units
that is equivalent to the number of PSUs earned by the Participant under this
Award Agreement. The number of PSUs that will vest under this Award Agreement
will be determined based on the level of the Company’s achievement of the
performance goal (“Performance Goal”) set forth in Schedule A, using the
calculation method set forth in Schedule A. Achievement of the Performance Goal,
including level of achievement, shall be determined and certified by the
Committee, and the Participant agrees to be bound by such Committee
determination.

(b) Except as provided in Section 9 below, the extent to which PSUs will vest
will be determined and certified by the Committee following the end of the
Performance Period, which determination and certification will occur not later
than 90 days following the end of the Performance Period. Promptly after such
determination and certification (but in no event later than 90 days following
the end of the Performance Period), the Company shall issue and grant to the
Participant:

(i) a number of Shares equal to one-third (1/3) of the number of PSUs (together
with any corresponding Dividend Equivalents) that become vested in accordance
with the terms of this Award Agreement; and

(ii) a number of Units equal to two-thirds (2/3) of the number of PSUs (together
with any corresponding Dividend Equivalents) that become vested in accordance
with the terms and conditions of this Award Agreement, which Units shall be
evidenced by the Units agreement attached as Exhibit A.

PSUs (together with any corresponding Dividend Equivalents) that do not become
vested in accordance with the terms and conditions of this Award Agreement (to
the extent not already previously forfeited) shall, effective as of the Vesting
Date, be forfeited by the Participant without consideration and this Award
Agreement shall terminate without any payment in respect thereof.

(c) In the event that the Committee has the discretion to adjust the Performance
Goal or the Performance Period, then to the extent the exercise of any such
discretion would cause this Award Agreement or the Award not to be
“performance-based” under Section 162(m) of the Internal Revenue Code of 1986,
as amended (“Code”), no such discretion shall be exercised for an executive
officer of the Company in a manner that would serve to increase the amount of
compensation that would otherwise have been due upon attainment of the
Performance Goal or upon completion of the Performance Period (as determined
under Treasury Regulation 1.162-27(e)(2)(iii)) prior to the exercise of such
discretion.

5. Termination of Employment. If the Participant’s employment with the Company
terminates for any reason other than death, Disability, Retirement, or a
Qualified Termination (as each of those terms is defined below), prior to the
end of the Performance Period, then all PSUs covered by this Award Agreement
will be forfeited on the date of such employment termination. In the event the
Participant’s employment with the Company terminates, the Participant shall have
no claim with respect to any PSUs (or any corresponding Dividend Equivalents or
any Units, Shares or other rights hereunder) other than as expressly set forth
in Sections 6, 7, 8 or 9 of this Award Agreement.

6. Termination Due to Death or Disability. If the Participant’s employment with
the Company terminates due to the Participant’s death or Disability prior to the
end of the Performance Period, then this Award Agreement will remain outstanding
and the Participant will be entitled to receive on the Vesting Date a pro rata
portion of the PSUs that would otherwise vest as provided in Sections 3 and 4
above (and which shall all be payable as one Share for each PSU which vests
hereunder, rather than as 1/3 Shares and 2/3 Units) based on the actual
Performance Level achieved for the full Performance Period, with such pro rata
determination to be calculated based on a

 

 

- 2 -



--------------------------------------------------------------------------------

fraction, the numerator of which is the number of days from the beginning of the
Performance Period until the employment termination date and the denominator of
which is 1,095 (“Proration Factor”). “Disability” is as defined in the
Participant’s employment or severance agreement with the Company as then in
effect (or, if none or not so defined, as defined under the Company’s long-term
disability program as then in effect). The PSUs (and any corresponding Dividend
Equivalents) which do not vest as described above are forfeited.

7. Retirement. If the Participant’s employment with the Company terminates due
to the Participant’s Retirement prior to the end of the Performance Period, then
this Award Agreement will remain outstanding and the Participant will be
entitled to receive on the Vesting Date a pro rata portion of the PSUs that
would otherwise vest as provided in Sections 3 and 4 above (and which shall all
be payable as one Share for each PSU which vests hereunder, rather than as 1/3
Shares and 2/3 Units) based on the actual Performance Level achieved for the
full Performance Period, with such pro rata determination to be calculated based
on and using the Proration Factor. “Retirement” means termination of employment
following age 60 with 15 or more Years of Service. “Years of Service” will be
determined consistent with Company procedures for determining credited years of
service under The Talbots, Inc. Pension Plan, as amended and restated as of
January 1, 2009 (whether or not the Participant is a participant in that plan).
The PSUs (and any corresponding Dividend Equivalents) which do not vest as
described above are forfeited.

8. Termination Based on a Qualified Termination. If the Participant’s employment
with the Company terminates due to a Qualified Termination prior to the end of
the Performance Period, then this Award Agreement will remain outstanding and
the Participant will be entitled to receive on the Vesting Date a pro rata
portion of the Performance Award that would otherwise vest on the Vesting Date
as provided in Sections 3 and 4 above (and which shall all be payable as one
Share for each PSU which vests hereunder, rather than as 1/3 Shares and 2/3
Units) based on the actual Performance Level achieved for the full Performance
Period, with such pro rata determination to be calculated based on and using the
Proration Factor. “Qualified Termination” means the Participant’s employment
with the Company is terminated (i) by the Company for any reason other than
Cause, death, Disability or Retirement or (ii) by the Participant for Good
Reason, with the terms “Cause” and “Good Reason” as defined in the Participant’s
written employment or severance agreement with the Company as then in effect
(or, if the Participant does not have any such written agreement then in effect,
as “Cause” is defined under the Company’s severance program then in effect, and
if “Good Reason” is not included in and a defined term in the Participant’s
written employment or severance agreement as then in effect, then a “Qualifying
Termination” will not include termination for “Good Reason”). The PSUs (and any
corresponding Dividend Equivalents) which do not vest as described above are
forfeited.

9. Change in Control.

(a) Notwithstanding anything herein to the contrary, if a Change of Control (as
defined below) occurs before the end of the Performance Period and while the
Participant remains in the active employment of the Company, then the
Performance Period shall terminate as of the effective date of such Change in
Control and, upon such Change in Control, one of the following (i), (ii) or
(iii) shall apply:

(i) The Company Continues in Existence Following Change in Control with Shares
Publicly Listed. If there occurs a Change in Control transaction and, following
such Change in Control transaction, the Company will continue in existence and
its Shares will remain publicly listed on the NYSE or another U.S. national
securities exchange, and the Committee determines in good faith that the Award
hereunder following such Change in Control transaction will continue to be at
least substantially equivalent economically to the Award immediately prior to
such Change in Control transaction (with the Committee authorized to make such
adjustments to the Award, as the Committee may deem necessary so that the
continuing Award is at least substantially equivalent economically to the Award
immediately prior to the Change in Control transaction) (the “Continuing
Award”), then the Award hereunder will convert to a Continuing Award in a fixed
amount equal to the Target PSUs. The Continuing Award will be a time-based award
which will vest one-third (1/3) on the date that is the last day of the original
full Performance Period and with the remaining two-thirds (2/3) vesting in two
(2) equal annual installments (on the first and second anniversary dates of the
Change in Control) over the two (2) year period commencing from the date of
consummation of the Change in Control transaction; or

(ii) Successor with Publicly Listed Stock Substitutes Equity Award. If there
occurs a Change in Control transaction and a Continuing Award will not be
outstanding pursuant to Section 9(a)(i) above, but the stock of the successor
(or of a parent or affiliate of such successor) in such Change in Control
transaction is listed on a U.S. national securities exchange and the Committee
determines in good faith and makes provision at the time of the consummation of
such Change in Control transaction that the Award provided for in this Award
Agreement is to be substituted by an alternative equity award covering such
stock of such successor (or of the parent or affiliate thereof) on terms the
Committee determines in good faith to be at least substantially equivalent
economically to the Award hereunder immediately prior to the Change in Control
transaction, then the Participant shall thereafter be solely entitled to receive
a time-vested restricted stock unit award covering such stock of the successor
(or of the parent or affiliate thereof) in a fixed amount equal to the Target
PSUs (the “Substituted Equity Award”). The Committee is authorized to make
appropriate adjustments to the Award with respect to the number and type of
shares of stock and other terms of such Substituted Equity Award to be effective
upon such Change in Control transaction. The Substituted Equity Award will vest
one-third (1/3) on the date which is the last day of the original full
Performance Period and with the remaining two-thirds (2/3) vesting in two equal
annual installments (on the first and second anniversary dates of the Change in
Control) over the two (2) year period commencing from the date of the Change in
Control transaction; or

 

 

- 3 -



--------------------------------------------------------------------------------

(iii) Conversion to Cash Value Award. If a Continuing Award or a Substituted
Equity Award is not so provided pursuant to subsection 9(a)(i) or (ii) above,
then upon such Change in Control transaction the Participant shall solely be
entitled to a right to receive a cash value award equal to the sum of (x) the
Target PSUs multiplied by the Change in Control Share Price (the “CIC Cash
Value”) and (y) interest on the CIC Cash Value at the rate of LIBOR plus 1% per
annum calculated from the date of the consummation of the Change in Control
transaction through the date on which such cash payment becomes vested and paid
under this Award Agreement (the amount under this (x) and (y) shall be the “CIC
Cash Incentive Amount”). The CIC Cash Incentive Amount shall be a time-based
award which will vest one-third (1/3) on the date which is the last day of the
original full Performance Period and with the remaining two-thirds (2/3) vesting
in two (2) equal annual installments (on the first and second anniversary dates
of the Change in Control) over the two (2) year period commencing from the
consummation of the Change in Control transaction.

Notwithstanding anything in this subsection (a) to the contrary, no adjustments
to any award or substituted award hereunder shall be made in violation of or in
conflict with Section 409A of the Code.

(b) If, following such Change in Control, the Participant incurs a Change of
Control Termination, all of the unvested Continuing Award, Substituted Equity
Award or CIC Cash Incentive Amount, as applicable, then held by the Participant
shall immediately vest upon such Change of Control Termination. “Change of
Control Termination” means a termination of Participant’s employment with the
Company which occurs following the Change of Control, which termination of
employment is by the Company without Cause or by Participant for Good Reason or
due to the Participant’s death, Retirement or Disability.

(c) For a Participant whose employment with the Company terminated prior to the
Change in Control under circumstances in which the Participant became entitled
to receive on the Vesting Date a pro rated award under Section 6, 7 or 8 of this
Award Agreement, then the Participant will solely vest in and be entitled to
receive, upon the consummation of such Change in Control transaction, a number
of Shares equal to a pro rata portion of the Target PSUs where the numerator in
the pro ration determination is the number of days from the beginning of the
Performance Period up to the Participant’s employment termination date (rather
than the date of the Change in Control) and the denominator is 1,095, and all
other PSUs of such Participant under this Award Agreement not so vested shall be
forfeited and such Participant shall not be entitled to any Continuing Award,
Substituted Equity Award or CIC Cash Incentive Amount.

(d) A “Change in Control” means an event or circumstance which constitutes a
Change in Control Event under the Plan, as amended to the date hereof and which
also constitutes a “change in ownership”, a “change in effective

control” or a “change in the ownership of a substantial portion of the assets”
of the Company, in each case as determined under Section 409A (a)(2)(A)(v) of
the Code. “Change in Control Share Price” means the price per share paid for one
Share in the Change in Control transaction (with the value of any security that
is paid as consideration in the Change in Control transaction determined by the
Committee as of the date of such Change in Control, consistent with Section 409A
of the Code), all as determined in good faith by the Committee.

10. Dividend Equivalents. Participants will be entitled to accrue, as a book
entry credit on the Company’s books, dividend equivalents, measured by any
dividends or distributions by the Company (other than stock dividends) with
respect to the Shares corresponding to the number of Units or Shares, if any, as
may be earned under this Award Agreement (“Dividend Equivalents”). Dividend
Equivalents will accrue and be reinvested into additional PSUs at Fair Market
Value of the Shares determined at the dividend payment date. Additional Shares
represented by Dividend Equivalents will be earned by and issued to the
Participant only if and only to the extent the corresponding Units earned under
this Award Agreement vest and Shares are issued pursuant to such vested Units
(or, as applicable, the corresponding Shares are issued upon vesting of PSUs
under Sections 6, 7, 8 or 9(c) above or the corresponding time-vested awards
vest under Section 9 above). No satisfaction of any Dividend Equivalents shall
occur before the first date on which a payment could be made without subjecting
the Participant to tax under the provisions of Section 409A of the Code.

11. Change in Capitalization. In the event of any change in the outstanding
Shares by reason of a stock split, spin-off, stock dividend, stock combination,
reclassification, recapitalization, merger or similar event, the anti-dilution
provisions of the Plan will govern the treatment of Awards covered by this Award
Agreement.

12. Fair Market Value of Shares. The fair market value (“Fair Market Value”) of
a Share shall be determined for purposes of this Award Agreement by reference to
the closing price of a Share as reported by the New York Stock Exchange (or such
other exchange on which the Shares are then primarily traded) for the applicable
date, or if no prices are reported for that day, the last preceding day on which
such prices are reported (or, if for any reason no such price is available, in
such other manner as the Committee in its sole discretion may deem appropriate
to reflect the fair market value thereof).

13. Withholding Taxes.

(a) Upon the vesting or satisfaction of any PSUs, Units or other Awards
hereunder (and any Dividend Equivalents relating thereto), the Participant will
be required to pay to the Company any applicable federal, state, local or
foreign withholding tax due as a result of such vesting or satisfaction. The
Company’s obligation to deliver any Shares, cash or property subject to any
PSUs, Units or other Awards hereunder (or any Dividend Equivalents) shall be
subject to the Participant’s payment of such withholding.

 

 

- 4 -



--------------------------------------------------------------------------------

(b) Prior to the delivery of any Shares (or cash or property, as applicable),
the Company shall withhold (and the Participant hereby irrevocably elects to
have withheld) from such delivery such number of Shares, cash or other property
issuable or payable to the Participant in an amount sufficient, in the opinion
of the Company, to satisfy all federal, state, local and other tax that the
Company is required minimally to withhold with respect thereto on such payment
date. The number of any Shares to be withheld shall be calculated using the Fair
Market Value of the Shares on the applicable date.

14. Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any Award covered by this Award
Agreement unless and until the Participant has been issued and receives Shares
corresponding to vested (if any) PSUs or Units. As soon as practicable following
the date that the Participant becomes entitled to receive any Shares pursuant to
the terms of this Award Agreement or the Units, certificates for such Shares
shall be delivered to the Participant (or an applicable book entry shall be made
for uncertificated Shares).

15. Employment Relationship.

(a) For purposes of this Award Agreement, the Participant shall be considered to
be in the employment of the Company as long as Participant remains an active
employee of the Company. Nothing in this Award Agreement, nor the grant of
Target PSUs pursuant to this Award Agreement, shall confer upon the Participant
any right to continued employment by the Company or affect in any way the right
of the Company to terminate such employment at any time. The Participant’s
employment by the Company shall be on an “at will” basis and the employment
relationship may be terminated at any time by either the Participant or by the
Company for any reason or no reason, with or without cause. Any dispute as to
whether and when there has been a termination of employment of the Participant
with the Company, and the cause of such termination, shall be determined by the
Committee in its discretion and the Committee’s determination shall be final and
binding.

(b) For purposes of this Award Agreement, the Participant’s service shall not
terminate due to military leave, medical leave, or other bona fide leave of
absence if the leave was approved by the Company in writing or is required to be
approved by applicable law and continued crediting of service is required by the
terms of the leave or by applicable law; however, such service terminates when
such approved leave ends unless the Participant immediately returns to active
work with the Company.

16. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

17. Clawback. The Participant acknowledges that any incentive-based compensation
earned by or paid or payable to the Participant hereunder shall be subject to
recovery by the Company to the extent required to be recovered by the Company

by applicable law or by the requirements of any national securities exchange on
which the Shares are then listed and such recovery is required as a condition to
such listing or continued listing.

18. Fractional Shares. The Company shall not be required to deliver any
fractional Shares that may vest or become issuable pursuant to this Award
Agreement. In lieu of any such fractional Share, the Company shall, at such time
as such fractional Share would otherwise be deliverable, pay to the Participant
an amount in cash equal to product of the Fair Market Value of a Share at such
time multiplied by the fraction of a Share to which the Participant would
otherwise be entitled.

19. Deferral of Payment and Satisfaction. If payment and satisfaction of any
vested Units is due and payable, and the Participant has chosen to defer such
payment and satisfaction under an applicable deferred compensation plan offered
by the Company to which the Participant is then eligible to participate, payment
and satisfaction will be made at the time determined under that deferred
compensation plan.

20. Securities Law Compliance. No Shares shall be delivered upon the vesting and
satisfaction of any vested PSUs or Units unless and until the Company shall have
complied with all applicable federal, state or foreign registration, listing
and/or qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction. Any determination in this connection by
the Committee shall be final and binding.

21. PSUs Subject to Plan. This Award Agreement shall be subject to the
applicable terms and provisions of the Plan.

22. Administration. It is expressly understood that the Committee is authorized
to administer, construe, and interpret the terms of this Award Agreement and the
Plan.

23. Transferability. Neither the PSUs or Units or other rights of the
Participant under this Award Agreement shall be subject to alienation,
garnishment, execution or levy of any kind, and any attempt to cause any such
PSUs or Units or other rights to be so subjected shall not be recognized. Any
PSUs or Shares acquired by the Participant pursuant to this Award Agreement or
under any Units may not at any time be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with applicable securities
laws.

24. Choice of Law; Waiver of Jury Trial. This Agreement shall be governed by the
laws of The Commonwealth of Massachusetts, excluding any conflicts or choice of
law rules or principles. Each of the parties hereto hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim arising out
of or relating to this Award Agreement.

25. Successors. All obligations of the Company under this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

 

 

- 5 -



--------------------------------------------------------------------------------

26. Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days after mailing, by registered or certified mail, with
postage and fees prepaid. A notice to the Company shall be addressed to The
Talbots, Inc., Attention: General Counsel, at the Company’s principal executive
office at One Talbots Drive, Hingham, MA 02043, and any notice to the
Participant shall be addressed to the Participant at an address then maintained
in the Company records as conclusively determined by the Company.

27. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions will nevertheless
be binding and enforceable.

28. Section 409A.

(a) This Award Agreement is intended to constitute a “short-term deferral” for
purposes of Section 409A of the Code and the rules and regulations promulgated
thereunder and is intended to comply with the requirements of Section 409A of
the Code so as not to be subject to taxes, interest or penalties under
Section 409A of the Code. This Award Agreement shall be interpreted and
administered to give effect to such intention and understanding.

(b) Notwithstanding anything in this Award Agreement to the contrary, any
payment scheduled to be made to the Participant pursuant to any PSUs or Units
after the Participant’s separation from service shall not be made until the date
six months after the date of the Participant’s separation from service to the
extent necessary to comply with Section 409A(a)(B)(i) of the Code and applicable
Treasury regulations thereunder, after giving effect to the extent applicable to
the short-term deferral exemption under Treasury Regulation 1.409A-1(b)(4) and
the severance pay exemption under Treasury Regulation 1.409A-1(b)(9)(iii).
Following any such six-month delay, all such delayed payments will be paid in a
single lump sum on the date six months after the Participant’s separation from
service. For purposes of this Award Agreement, including the PSUs, Units and
other rights granted hereunder, “separation from service” with the Company means
a separation from service as defined in Section 409A of the Code determined
using the default provisions set forth in Treasury Regulation §1.409A-1(h) or
any successor regulation thereto. Each and every payment made pursuant to this
Award Agreement including the PSUs, Units and other rights granted hereunder,
shall be deemed a separate payment and not a series of payments.

(c) If any provision of this Award Agreement would, in the reasonable, good
faith judgment of the Committee, result or likely result in the imposition on
the Participant, beneficiary or any other person claiming by or through the
Participant, of any additional tax, accelerated taxation, interest or penalties
under Section 409A of the Code, the Committee may, in its discretion, modify the
terms of this Award Agreement or take any other such action, without the consent
of the Participant or any spouse, beneficiary or any other person claiming by or
through the Participant, in the manner that the Committee may reasonably

and in good faith determine to be necessary or advisable to avoid the imposition
of such additional tax, accelerated taxation, interest, or penalties or
otherwise comply with Sections 409A of the Code. However, nothing herein is
intended to or shall create any obligation or liability on the part of the
Committee or its members to modify the Award Agreement or any PSUs, Units or
other rights granted hereunder nor guarantee that the Participant will not be
subject to additional taxes, accelerated taxation, interest or penalties under
Sections 409A of the Code.

29. Entire Agreement. This Award Agreement (together with the cover page hereto
and Exhibit 1 and Schedule A hereto) and the Plan constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof,
and supersedes any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

 

- 6 -



--------------------------------------------------------------------------------

Exhibit 1

THE TALBOTS, INC.

RESTRICTED STOCK UNIT AWARD

THIS AGREEMENT (this “Agreement”) is made effective as of February 2, 2013 (the
“Grant Date”), between The Talbots, Inc., a Delaware corporation (with its
subsidiaries, the “Company”), and [                    ] (the “Participant”).

Whereas, the Compensation Committee (“Committee”) of the Board of Directors of
the Company had previously determined that it was in the best interests of the
Company and its stockholders to grant to the above-named Company employee (the
“Participant”) performance stock units (the “PSUs”) under an Award Agreement
dated March 1, 2012 (“PSU Agreement”), under which PSU Agreement, based on
achievement of the Performance Goal set forth in the PSU Agreement and as
determined and certified by the Committee, the Participant is entitled to the
grant (“Award”) of time-vested restricted stock units (“Units”) as set forth in
this Restricted Stock Unit Award Agreement (“Agreement”).

In consideration of the premises, the parties agree as follows:

 

1. Grant of the Restricted Stock Units. Subject to the terms and conditions of
the PSU Award Agreement and the addtional terms and conditions set forth in this
Agreement, the Company grants to the Participant an award (“Award”) consisting
of [    ]* restricted stock units (each, a “Unit”). Each Unit represents the
right to receive one share of Common Stock of the Company, $.01 par value (each,
a “Share”).

2. Vesting.

(a) Vesting of Award. The Units shall vest in two equal annual installments,
with fifty percent (50%) vesting the first anniversary of the Grant Date and
with the fifty percent (50%) balance vesting on the second anniversary of the
Grant Date (“Vesting Dates”), all subject to the Participant’s continued
employment with the Company through such Vesting Date, subject, however, to
possible earlier vesting as provided in Section 2(b) below.

(b) Earlier Vesting. Any then unvested Units shall vest in full upon the
occurrence of any of the following events:

(i) the Participant’s employment with the Company is terminated by the Company
without “Cause” (as such term is defined in the PSU Agreement); or

(ii) the Participant’s employment with the Company is terminated by the
Participant for “Good Reason”, provided that the Participant has a written
employment agreement or written severance agreement with the Company which is
applicable to such employment termination and which expressly provides for the
right of a “Good Reason” termination by Participant, provides for severance
entitlement to Participant for such a “Good Reason” termination, and such
termination of employment by the Participant satisfies such “Good Reason”
termination under that employment agreement or severance agreement; or

(iii) the Participant’s Retirement (as defined in the PSU Agreement) or death or
Disability (as defined in the PSU Agreement); or

(iv) a Change in Control Event (as defined in the Plan) occurs, provided that
such Change in Control Event also constitutes a “change in ownership,” a “change
in effective control” or a “change in substantial portion of the assets” of the
Company, in each case within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”) and the Treasury regulations and guidance
thereunder.

(c) Settlement of Units. Subject to the limitations set forth in Section 3,
promptly after the date, if any, the Units vest pursuant to this Section 2, the
Company shall deliver to the Participant certificates for Shares underlying the
vested Units (or an applicable book entry shall be made for uncertificated
Shares).

3. Distribution of Shares.

(a) Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, it is the intention of the parties that this Agreement comply with
Code Section 409A, and the regulations and guidance issued thereunder from time
to time by the Department of the Treasury thereunder, and this Agreement and the
payments of any benefits hereunder will be operated and administered
accordingly. Section 28 of the PSU Agreement (“Section 409A”) is incorporated
herein by reference.

(b) Cancellation and Forfeiture. Any Unit not vested pursuant to Section 2 above
that remains unvested on the date of Participant’s termination of employment
(after taking into account any applicable acceleration of vesting of Units
pursuant to Section 2(b) above) shall thereupon be automatically cancelled and
forfeited to the Company and shall terminate immediately.

4. Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any Shares subject to the Units
unless and until such Shares have been issued to the Participant.

5. Dividend Equivalents. The Company will credit each outstanding Unit with any
Dividend Equivalents from the grant date to the date of vesting under Section 2
and the delivery of Shares hereunder. A “Dividend Equivalent” is an amount equal
to the cash dividend payable per Share, if any, multiplied by the number of
Shares then underlying each Unit. Such amount shall be credited to a book entry
account on Participant’s behalf at the time the Company pays any cash dividend
on its Shares. Dividend Equivalents shall vest at the same time as the

 

 

 

 

 

 

* The number of Units represented by this Award is determined under the PSU
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

underlying Units, and shall be distributed at the same time as the underlying
Units convert to Shares. In the event Units do not vest and are forfeited
pursuant to this Agreement, the Participant shall have no rights and the Company
shall have no liability as to such Dividend Equivalent.

6. Award Subject to the Plan. By accepting this Agreement and the Award
evidenced hereby, the Participant agrees and acknowledges that the Award is
subject to the Plan, and the terms of the Plan are hereby incorporated herein by
reference.

7. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ of
the Company.

8. Transferability. Except as expressly contemplated in the Plan, the Units may
not at any time be sold, assigned, transferred, pledged or otherwise encumbered.

9. Withholding.

(a) By accepting this Award, the Participant agrees to make appropriate
arrangements with the Company for satisfaction of all applicable federal, state
or local income tax withholding requirements, including the payment to the
Company of all such taxes in connection with the distribution or delivery of the
Shares or other settlement in respect of the Units. In all events, no Share
shall be issued until full payment therefor has been delivered to and received
by the Company.

(b) To the extent Shares are to be issued hereunder in satisfaction or
settlement of any Units, the Participant irrevocably elects to satisfy such
withholding tax obligation by

the Company withholding any Shares deliverable in satisfaction or settlement of
the Participant’s Award. Pursuant to the foregoing, and consistent with SEC
Rule 10b5-1, the Company is hereby instructed to withhold as of the settlement
date of this Award a sufficient number of Shares to satisfy federal, state,
local and foreign income, employment and other taxes which the Company
determines is required to be withheld in respect of such Award then vesting,
determined based on the fair market value of the Shares (as determined under the
Plan) as of such vesting date; provided that in no event shall the value of
Shares so withheld by the Company exceed the minimum withholding required by
applicable statutes. Any remaining tax withholding liability will be satisfied
by the Participant pursuant to subsection (a) above.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company and to the Participant, respectively, as set forth in the PSU Agreement.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

12. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
without regard to principles of conflicts of law.

13. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Participant and an appropriate officer of the Company.

 

 

IN WITNESS WHEREOF, the parties have each has caused this Agreement to be duly
executed this Agreement.

 

THE TALBOTS, INC. By:  

 

  Name:   Title:

 

Participant’s Name:

 

- 8 -



--------------------------------------------------------------------------------

THE TALBOTS, INC.

2012 Performance Plan — Award Agreement

Schedule A

The number of PSUs that will vest under this Award Agreement will be determined
based on the level of the Company’s achievement of the following performance
goals:

2012 Performance Plan Performance Goals*

 

Measure

   Performance Goals ($ thousands)        Threshold      Target      Maximum  

Adjusted Operating Income from Continuing Operations1

   $ *       $ *       $ *   

For the above financial performance measure, the Participant earns 50% of the
Target PSUs if actual achievement equals “threshold”; 100% of the Target PSUs if
actual achievement equals “target” performance; and 200% of the Target PSUs if
achievement is equal to or above “maximum” performance. Actual achievement above
“threshold” and below “target”, or above “target” and below “maximum”, for the
performance measure results in an incremental award for the performance measure
determined on a straight line basis between the two performance points.

 

* As have been approved by the Compensation Committee of the Company on
February 29, 2012. A copy of these goals, as so approved, are on file with the
Company.

 

 

1 

****

 

- 9 -